DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
This is the first Office action on the merits of the claims.  
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision: R-10.2019, which was released in June 2020.
Status of the Claims
In the Preliminary Amendment filed 12 July 2021, Applicant cancelled claims 1-73 and added 20 new claims, i.e., claims 74-93.  Claims 74-93 are pending.  
Claim Rejections - 35 U.S.C. 112(a) or first paragraph
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 74-93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failure to comply with the written description requirement.
Claim 74, which is new, contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the invention, as now claimed.
Specifically, claim 74 recites the following limitation: “wherein eslicarbazepine acetate is present in an amount of from about 82 to about 89 wt%.”  The specification provides no support for the adverb <about> in connection with the foregoing range.  Examples 3 and 4, which are set forth on pages 21-22 of the specification, support the examiner’s position.  The specification includes no other disclosure relevant to the eslicarbazepine acetate concentration range recited in claim 74.  
Claim 84, which is new, contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the invention, as now claimed.
Claim 84, which depends on claim 74, recites the following limitation: “wherein the disintegrant is intragranular or extragranular.”  That limitation is interpreted as requiring that either (i) all the disintegrant introduced in claim 74 is intragranular or (ii) all the disintegrant introduced in claim 74 is extragranular.  Compare claim 84 to claim 85.  The specification includes no disclosure that supports either of those two competing configurations.  
Given that the original claims do not compensate for the deficiencies in the original specification, the present application does not reasonably convey to persons skilled in the art that the inventor, at the time the application was filed, had possession of the eslicarbazepine acetate concentration range recited in claim 74 or the disintegrant configurations recited in claim 84.  Thus, claims 74, 84, and all claims depending thereon recite new matter.  35 U.S.C. 132(a) (“No amendment shall introduce new matter into the disclosure of the invention.”); see also MPEP § 608.04.  Accordingly, it is appropriate to reject claims 74-93 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  
Claim Rejections - 35 U.S.C. 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of the second paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 90 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that Applicant regards as the invention.
Claim 90, which depends on claim 74, recites the following limitation: “wherein the pharmaceutical composition exhibits a dissolution of at least 60% at about 30 minutes at a temperature of 37+0.5 °C and a pH of about 4.5 using a paddle apparatus at a speed of about 100 rpm.”  It is unclear how the dissolution clause further limits the structural/compositional profile of the pharmaceutical composition of claim 74, when read in light of the specification of the present application, as originally filed, and the prior art.  
For example, the specification identifies ethylcellulose and povidone as two of only seven preferred binders.  Page 13 at para. [0051].  Example 3 of the specification states that the pharmaceutical composition can comprise 82-89% eslicarbazepine acetate, 7-9% binder, and 5-7% disintegrant.  Page 21.  However, a comparison of (i) the disclosure in paragraph [0026] of Dudhara (US 2003/0175353 A1), which utilizes about 60-85% carbamazepine, about 3-10% ethylcellulose (binder), about 1-5% povidone (binder), and about 0.5-5% croscarmellose sodium (disintegrant) to (ii) the present claims 74 and 90, as informed by the specification, raises considerable uncertainty regarding the structural and/or compositional implications of the dissolution clause.  This is because Dudhara describes the similar formulations disclosed therein as controlled release (paras. [0001], [0014]), whereas claim 90 of the present application — in contrast — is directed by the dissolution limitation to an immediate-release formulation.  MPEP § 2173.05(g) (“the use of functional language in a claim may fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim’ and thus be indefinite.”).
The U.S. Supreme Court has explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty.”  Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir.2008), quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938); see also MPEP § 2173.05(g).  With this in mind, the examiner concludes that claim 90 fails to recite those compositional or structural features of the invention that give life to the recited functional limitation, which undermines the clarity of the claim.  
Claim Rejections - 35 U.S.C. 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 74-85 and 90-93 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dudhara (US 2003/0175353 A1) in view of Almeida (US 2006/0252745 A1), Parada (“The novel anticonvulsant BIA 2-093 inhibits transmitter release during opening of voltage-gated sodium channels: a comparison with carbamazepine and oxcarbazepine.” Neurochemistry international 40.5 (2002): 435-440), Ambrósio (“Neurotoxic/neuroprotective profile of carbamazepine, oxcarbazepine and two new putative antiepileptic drugs, BIA 2-093 and BIA 2-024.” European journal of pharmacology 406.2 (2000): 191-201), CAS Registry No. 236395-14-5 (01 September 1999), and CAS Registry No. 298-46-4 (16 November 1984), as evidenced by Hancock (“The relative densities of pharmaceutical powders, blends, dry granulations, and immediate-release tablets.” Pharmaceutical Technology (2003)).
Dudhara is directed to “an oral controlled drug delivery system for carbamazepine having a desirable controlled rate of delivery of carbamazepine, which system is simple, uncomplicated and easy to manufacture” (abstract and para. [0014]).
In paragraph [0026], Dudhara discloses an oral drug delivery system that comprises (1) about 60-85 wt% carbamazepine; (2) about 3-10 wt% ethylcellulose; (3) about 1-5 wt% polyvinylpyrrolidone (a/k/a povidone); (4) about 5-25 wt% microcrystalline cellulose; (5) about 0.5-2 wt% starch; and (6) about 0.5-5 wt% croscarmellose sodium.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
Dudhara does not provide motivation to substitute the active pharmaceutical ingredient recited in claim 74 of the present application (eslicarbazepine acetate) for carbamazepine.  As explained below, Almeida et al., Parada et al., Ambrósio et al., CAS Registry No. 236395-14-5, and CAS Registry No. 298-46-4, in combination, compensate for this deficiency in Dudhara.
Almeida is directed to “a pharmaceutical composition and a treatment method using eslicarbazepine acetate” (para. [0001]).
Almeida teaches that “[e]pilepsy, pain conditions such as trigeminal neuralgia, and affective brain disorders such as bipolar disorder are commonly treated with carbamazepine” (para. [0002]).  “Treatment with carbamazepine,” Almeida  continues, “however, can lead to serious side effects due to the production of toxic metabolites” (para. [0002]).  
Thereafter, Almeida teaches that “[e]slicarbazepine acetate, (S)-(-)-10-acetoxy-10,11-dihydro-5H-dibenz/b,f/azepine-5-carboxamide (“BIA 2-093”), is a new drug currently being developed which is useful for the treatment of various conditions, such as, for example, epilepsy and affective brain disorders, as well as pain conditions and nervous function alterations in degenerative and post-ischemic diseases” (para. [0004]).  “Although chemically related to carbamazepine and oxcarbazepine,” Almeida et al. continues, “eslicarbazepine acetate is believed to avoid the production of certain toxic metabolites (such as, for example, epoxides) and to avoid the unnecessary production of enantiomers or diastereoisomers of metabolites and conjugates, without losing pharmacological activity” ((emphasis added) para. [0004]).
Parada is directed to the following three anti-epileptic drugs:  carbamazepine (CBZ), oxcarbazepine (OXC), and eslicarbazepine acetate (BIA 2-093) (see title/abstract).
Parada teaches that eslicarbazepine acetate (BIA 2-093) is structurally similar to carbamazepine (CBZ) and oxcarbazepine (OXC) in that each of these three anti-epileptic drug compounds has a dibenzazepine nucleus bearing the 5-carboxamide substituent (p. 435).  
Parada additionally teaches that all three of these anti-epileptic drug compounds are endowed with high anticonvulsant activity and that at least part of their anti-epileptic effect results from inhibition of neuronal excitability by interacting with voltage-gated sodium channels (VGSC) (p. 435).
Ambrósio is directed to the neurotoxic/neuroprotective profile of carbamazepine, oxcarbazepine, and BIA 2-093 (eslicarbazepine acetate) (see title/abstract).
Ambrósio teaches that (1) BIA 2-093 (eslicarbazepine acetate) is structurally related to carbamazepine and oxcarbazepine, with anticonvulsant activity, as determined by maximal electroshock and (2) BIA 2-093 produces significantly less motor and cognitive impairment than carbamazepine and oxcarbazepine (p. 192).
CAS Registry No. 236395-14-5 teaches (1) the chemical structure of eslicarbazepine acetate, (2) that the density of eslicarbazepine acetate is 1.32 ± 0.1 g/cm3, and (3) that the mass solubility of eslicarbazepine acetate in water is 0.27 g/L across the pH range of 2-9.  
CAS Registry No. 298-46-4 teaches (1) the chemical structure of carbamazepine and (2) that the mass solubility of carbamazepine in water is 0.22 g/L across the pH range of 2-9.
The teachings of Almeida, Parada, Ambrósio, CAS Registry No. 236395-14-5, and CAS Registry No. 298-46-4, in combination, would have motivated a person having ordinary skill in the art, at the time Applicant’s invention was made, to modify the oral drug delivery system disclosed in paragraph [0026] of Dudhara by substituting eslicarbazepine acetate for carbamazepine, in an effort to yield an oral anti-epileptic formulation that was better tolerated by patients (e.g., no toxic metabolites, less motor/cognitive impairment).  This substitution would have been made with a reasonable expectation of success given (1) the considerable structural similarity between eslicarbazepine acetate and carbamazepine, as shown in CAS Registry No. 236395-14-5 and CAS Registry No. 298-46-4 and as taught in Parada (both have a dibenzazepine nucleus bearing the 5-carboxamide substituent), (2) eslicarbazepine acetate and carbamazepine function in the same way, i.e., by interacting with voltage-gated sodium channels, and (3) have very similar chemical properties, particularly water solubility.  Therefore, claims 74-78, 84, 90, and 92 are prima facie obvious.
Regarding claims 79-82, Applicant is referred to paragraph [0025] of Dudhara, which discloses a lubricant may be present in the amount of from about 0.5% to about 5% by weight of the system.  MPEP § 2144.05(I) (quoted supra).  Dudhara identifies magnesium stearate as an exemplary lubricant (para. [0025]).
Regarding claim 83, Applicant is referred to paragraphs [0034] and [0055] of Dudhara, which disclose a wet granulation process.
Regarding claim 85, Applicant is referred to paragraph [0055] of Dudhara et al., which discloses that part of the disintegrant (croscarmellose sodium) is intragranular and the remaining part is extragranular. 
Regarding claim 91, which depends on claim 74 and recites an apparent density range limitation (“about 0.5 to about 1.5 g/mL”), CAS Registry No. 236395-14-5 teaches that the density of eslicarbazepine acetate is 1.32 ± 0.1 g/cm3.  Eslicarbazepine acetate is the major constituent of the pharmaceutical composition recited in claim 74 (“about 82 to about 89 wt%”) and of several of the exemplary formulations disclosed in Applicant’s specification (see Examples 1-4 and 7-9).  The oral dosage form in Dudhara, as modified above, comprises about 60-85 wt% eslicarbazepine acetate.  This range is overlapped by the corresponding range recited in claim 74 and also by the ranges disclosed in Examples 1-4 and 7-9, respectively.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
Furthermore, pages 66-70 of Hancock evidence that the apparent density range recited in claim 91 is exceptionally broad.  For example, a vast majority of the formulations shown in Tables I and II of Hancock have an apparent density that lies in the claimed range.  The foregoing observations provide a sound basis for the examiner’s position that the apparent density range limitation recited in claim 91 has been satisfied by the combination of prior art references, as applied above.  MPEP § 2112.01(I) (“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”).  As a practical matter, Applicant is alerted that the Patent Office does not have a laboratory to manufacture products or determine the physical properties of products.  MPEP § 2113(III), quoting In re Brown, 459 F.2d 531, 535 (CCPA 1972).  The burden of production is shifted to Applicant.  MPEP § 2112(V) (“once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant”).  
Regarding claim 93, Dudhara discloses that the oral drug delivery system is in the form of a tablet or capsule (paras. [0027], [0031]).  
Claims 86-89 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dudhara in view of Almeida, Parada, Ambrósio, CAS Registry No. 236395-14-5, and CAS Registry No. 298-46-4, as applied above to claims 74-85 and 90-93, and further in view of Khattab (“Effect of Mode of Incorporation of Disintegrants on the Characteristics of Fluid‐bed Wet‐granulated Tablets.” Journal of pharmacy and pharmacology 45.8 (1993): 687-691).
Although Dudhara discloses that part of the disintegrant (croscarmellose sodium) is intragranular and the remaining part is extragranular (para. [0055]), Dudhara does not quantitatively described how the disintegrant is apportioned between those two phases.  As explained below, Khattab compensates for this deficiency.
Khattab is primarily directed to an investigation concerning the effects of the mode of disintegrant incorporation on the characteristics of wet-granulated tablets (abstract).
Khattab discloses that “[d]isintegrants (croscarmellose sodium, sodium starch glycolate, or crospovidone) were incorporated either intragranularly, extragranularly, or distributed equally between the two phases” (abstract).  “On examining the results for dissolution studies,” Khattab continues, “the combined mode [i.e., the mode in which the disintegrant is distributed equally between the two phases] resulted in significantly faster dissolution rates than did the extragranular mode which, in turn, was superior to the intragranular mode of inclusion” (abstract).  Khattab discloses thereafter that, overall, croscarmellose sodium exhibited the shortest dissolution time (abstract; see also p. 690) and that croscarmellose sodium in the combined mode displayed the highest percent release in 15 minutes (p. 691).  
Thus, Khattab teaches that (1) croscarmellose sodium is an extremely effective disintegrant and (2) croscarmellose sodium is most effective when distributed equally between the intragranular phase and the extragranular phase.
The teachings of Khattab would have motivated a person having ordinary skill in the art to modify Dudhara by distributing the disintegrant (croscarmellose sodium) equally between the intragranular phase and the extragranular phase, in an effort (A) to yield an eslicarbazepine acetate tablet that disintegrates more efficiently and/or (B) to potentially allow for a reduction in the overall amount of disintegrant in the tablet without compromising the release profile.  Therefore, claims 86-89 are prima facie obvious. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 74-93 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-86 of US Patent No. 8,372,431 (issued 12 February 2013).
The primary difference between the two claim sets is that the patented claims recite a dissolution profile, whereas the claims of the present application do not.  However, a review of the structural/compositional limitations recited in the patented claims reveals they differ only marginally in scope from those recited in the present claims.  Thus, claims 74-93 are directed to an invention that is not patentably distinct from claims 1-86 of commonly assigned Patent No. 8,372,431.
Claims 74-93 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of US Patent No. 9,566,244 (issued 14 February 2017).
The primary difference between the two claim sets is that the patented claims recite slightly different concentration ranges corresponding to the various excipients and the active pharmaceutical ingredient (licarbazepine acetate).  Because the patented claims differ only marginally from the present claims, it is appropriate to conclude that the present claims (claims 74-93) are directed to an invention that is not patentably distinct from claims 1-5 of commonly assigned Patent No. 9,566,244.  
Claims 74-93 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US Patent No. 10,912,781 (issued 09 February 2021).
The primary difference between the two claim sets is that the patented claims recite slightly different concentration ranges corresponding to the various excipients and the active pharmaceutical ingredient (licarbazepine acetate).  Because the patented claims differ only marginally from the present claims, it is appropriate to conclude that the present claims (claims 74-93) are directed to an invention that is not patentably distinct from claims 1-25 of commonly assigned Patent No. 10,912,781.  

Conclusion
Claims 74-93 are rejected.  
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
07 May 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611